Title: IV. Daniel Carroll to the Secretary of State, 22 January 1791
From: Carroll, Daniel
To: Jefferson, Thomas



Sir
[Philadelphia] Jany. 22d. 1791.

I do myself the honor of incloseing a Resolution No. 1 of the Genl. Assembly of Maryland acceding to the proposition made by the General Assembly of Virginia on the 10th of Novr. 1789, likewise several resolutions No. 2. establishing a fund for the moneys pledg’d by the first resolution, and an Act No 3 to Condemn land if necessary for the public buildings of the United States.
By a letter lately receivd from our Governor I expect these papers are on their way to you officially.
It will be observd, that the whole of the first payment to be made the Treasurer of Maryland, is to become due on the first of Jany. 1792. From the information I receivd at Annapolis there is I believe money now in the Treasury of Maryland, which has arisen from the funds specified, and that the Treasurer in that Case wou’d pay the money if he shou’d not think himself precluded by the Terms, which declare the whole of the 1st payment to become due on the 1st of Jany. 1792.—At any rate I am confident there will be no difficulty in obtaining the money thro’ individuals for the purposes mentiond, if any obstacle shou’d occur on the part of the Treasurer under the Law.—I have, Sir, the honor to be with great respect Yr most Obt. Servt.,

Danl. Carroll

 